In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00188-CR
        ______________________________


  MARKEASE DONTRELL MCCARTY, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 8th Judicial District Court
                Delta County, Texas
                Trial Court No. 6889




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

        Markease Dontrell McCarty appeals from his adjudication of guilt on three separate counts

of aggravated sexual assault of a child, and resulting sentence of life imprisonment. McCarty has

filed a single brief, in which he raises issues common to all of his appeals.1 He argues that the

trial court committed reversible error by failing to remove a potential witness from the

courtroom,and that his counsel rendered ineffective assistance in failing to present any evidence in

his favor.

        We addressed these issues in detail in our opinion of this date on McCarty’s appeal in cause

number 06-09-00187-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

        We affirm the trial court’s judgment.




                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:          September 28, 2010
Date Decided:            September 29, 2010

Do Not Publish




1
 McCarty appeals from three convictions for aggravated sexual assault of a child, cause numbers 06-09-00187-CR
through 06-09-00189-CR.

                                                      2